
  Chad 2018
  
  

  

  


Preamble


Chad, proclaimed a republic on November 28, 1958, granted national and international sovereignty on August 11, 1960.


Since this date, it has experienced turbulent institutional and political development.


Years of dictatorship and of single-party rule prevented the flourishing of any democratic culture and political pluralism.


Different successive regimes created and maintained regionalism, tribalism, nepotism, social inequalities, violations of human rights and of fundamental collective and individual freedoms, of which the consequences were war, political violence, hatred, intolerance, and distrust between the different communities which compose the Chadian nation.


This institutional and political crisis that has destabilized Chad for more than four decades has only fueled the determination of the Chadian people to achieve the building of one nation, of dignity, of freedom, of peace and of prosperity.


Thus, the Sovereign National Conference, held at N’Djamena from January 15 to April 7 1993, at the initiative of the President of the Republic and having assembled the political parties, the civil society associations, the organs of the State, the traditional and religious authorities, the representatives of the rural world and the resources of leading figures, have restored confidence to the Chadian people and enabled the advent of a new era.


This new era was consecrated in the Constitution of March 31, 1996, and revised in 2005 and 2013.


After two decades of experimentation by institutions deriving from this Constitution, the Inclusive National Forum held at N’djamena of 19 to 27 March 2018 enabled the bringing of the reforms necessary for the reinforcement of democracy and of the State of Law.


The processes of the reforms validated by the People and consecrated by this constitutional law adopt the form of a State strongly decentralized and profoundly modernized the institutions of the State.


Consequently, We the Chadian People:







•
Affirm by this Constitution our will to live together with respect for ethnic, religious, regional and cultural diversity, to build a State of law and one united Nation founded on public freedoms and the fundamental rights of Man, the dignity of the human person and political pluralism, on the African values of solidarity and fraternity;






•
Affirm our attachment to integrity, probity, transparence, impartiality and accountability as republican and ethical values appropriate to moralize the life of the Nation;






•
Consider that political, ethnic and religious tolerance, pardons, interreligious dialogues and cultural dialogues constitute fundamental values contributing to the consolidation of our national unity and cohesion;






•
Recognize the promotion of gender and youth as factors necessary to realize equality between men and women within our country and recognize the imperative of taking them into account for lasting human development;






•
Reaffirm our commitment to the principles of the Rights of Man as defined by the Charter of the United Nations of 1945, the Universal Declaration of the Rights of Man of 1948 and the African Charter of the Rights of Man and of Peoples of 1981;






•
Solemnly proclaim our right and our duty to resist and disobey any individual or group of individuals, and any organs of the State that would take power by force or would exercise it in violation of this Constitution;






•
Affirm our total opposition to any regime of which the policy would be founded on arbitrariness, dictatorship, injustice, corruption, extortion, nepotism, clanism, tribalism, denominationalism and the seizure of power;






•
Affirm our determination to cooperate in peace and goodwill with all peoples sharing our ideals of freedom, of justice and of solidarity, based on the principles of equality, of mutual interests, of mutual respect and of national sovereignty, of territorial integrity and of non-interference;






•
Proclaim our dedication to the cause of African unity and our commitment to carry out everything possible to achieve sub-regional and regional integration;






•
Solemnly adopt this Constitution as supreme law of the State.




This preamble is an constitutive part of the Constitution.



TITLE I. OF THE STATE AND OF SOVEREIGNTY



Article 1


Chad is a sovereign Republic, independent, secular, social, one and indivisible, founded on the principles of democracy, the rule of law and of justice.


The separation of the religions and of the State is affirmed.



Article 2


Covering an area of one million two hundred eighty-four thousand (1,284,000) km², the Republic of Chad is organized into administrative districts and territorial collectivities of which autonomy is guaranteed by this Constitution.



Article 3


Sovereignty belongs to the people who exercise it either directly by referendum, or indirectly by the intermediary of their elected representatives.


No community, no corporation, no political party or association, no trade union organization, no individual or group of individuals may assume its exercise.


The conditions of recourse to the referendum are determined by this Constitution and by an organic law.



Article 4


The political parties and groups contribute to the exercise of suffrage. They form themselves and freely exercise their activities according to the conditions provided for by the law and with respect for the principles of national sovereignty, territorial integrity, national unity and pluralist democracy.



Article 5


Any propaganda of ethnic, tribal, regional or religious character attempting to harm the national unity or the secularity of the State is prohibited.



Article 6


Suffrage is universal, direct or indirect, fair and secret.


All Chadians of both sexes, aged eighteen years of age and enjoying their civil and political rights, are electors within the conditions established by law.



Article 7


The principle of the exercise of power is the Government of the people by the people and for the people, founded on the separation of the Executive, Legislative and Judicial powers.



Article 8


The national emblem is the tricolor flag: blue, gold, and red in vertical bands and of equal dimensions, the blue being next to the pole.


The motto of the Republic of Chad is Unity - Work - Progress.


The National Anthem is La Tchadienne.


The National Holiday is August 11, day of the independence of Chad.


The capital of the Republic of Chad is N’Djaména.



Article 9


The official languages are French and Arabic.


The law establishes the conditions of promotion and of development of the national languages.



Article 10


The seals and the arms of the Republic of Chad are determined by law.



Article 11


The conditions of acquisition and of loss of Chadian nationality are established by the law.



TITLE II. OF FREEDOMS, OF FUNDAMENTAL RIGHTS, AND OF DUTIES



Article 12


The freedoms and the fundamental rights are recognized and their exercise guaranteed to the citizens within the conditions and forms provided for by the Constitution and the law.



Article 13


Chadians of both sexes have the same rights and the same duties. They are equal before the law.



Article 14


The State assures to all equality before the law without distinction of origin, of race, of sex, of religion, of political opinion or of social position.


It has the duty to ensure the elimination of all forms of discrimination with regard to women and to assure the protection of their rights in all the domains of private and public life.



Article 15


Subject to political rights, foreigners regularly admitted to the territory of the Republic of Chad have the same rights and freedoms as nationals within the limits of the law. They are held to conform to the Constitution, to the laws and regulations of the Republic.



Article 16


The rights of legal persons are guaranteed by this Constitution.



Chapter I. Of the Freedoms and of the Fundamental Rights



Article 17


The human person is sacred and inviolable.


Every individual has the right to life, to the integrity of their person, to security, to liberty, to the protection of their privacy and of their property.



Article 18


No one may be subjected, either to degrading and humiliating abuse or treatment, or to torture.



Article 19


Slavery, the trafficking in human beings, forced labor, physical or moral torture, inhuman, cruel, degrading and humiliating treatments, physical violence, feminine genital mutilations, premature marriages as well as other forms of debasement of the human being are prohibited.



Article 20


Every individual has the right to free fulfilment of their person within respect for the rights of others, of good morals and of the public order.



Article 21


No one may be held in slavery or in servitude.



Article 22


Illegal and arbitrary arrests and detentions are prohibited.



Article 23


No one may be detained in a penal establishment unless it constitutes an offense of a criminal law in force.



Article 24


One may only be arrested or accused by virtue of a law promulgated prior to the acts with which they are accused.



Article 25


Every defendant is presumed innocent until the establishment of their culpability following a regular trial offering the indispensable guarantees for their defense.



Article 26


The penalty is individual. No one may be held responsible and prosecuted for an act not committed by them.



Article 27


Customary and traditional rules concerning collective criminal responsibility are prohibited.



Article 28


The freedoms of opinion and of expression, of communication, of conscience, of religion, of the press, of association, of assembly, of movement, and of demonstration are guaranteed to all.


They can only be limited in respect of the freedoms and rights of others and by the imperative to safeguard the public order and good mores.


The law determines the conditions of their exercise.



Article 29


The freedom of trade unions is recognized.


Every citizen is free to affiliate with the trade union of their choice.



Article 30


The right to strike is recognized.


It is exercised within the framework of the laws which regulate it.



Article 31


The dissolution of associations, political parties and trade unions may only occur within the conditions provided for by their statutes or by judicial means, and also in case of a threat to national unity.



Article 32


The Constitution guarantees the right of democratic opposition.


The law determines the rights and obligations constituting the status of the opposition.



Article 33


The access to public employment is guaranteed to every Chadian without any discrimination, subject to the specific conditions of each job.


Each public agent signs, on beginning service, an ethical commitment.



Article 34


The State works for the promotion of women’s political rights through a better representation within the elected assemblies and institutions and administrations, both public and private.


The ways and means of application of this Article are established by the law.



Article 35


The State recognizes the right of all citizens to work.


It guarantees just compensation to workers for their services or for their production.


No one may be discriminated against in their work because of their origins, of their opinions, of their beliefs, of their sex or of their marital status.



Article 36


Every Chadian has the right to culture.


The State has the duty to safeguard and to promote national cultural values.



Article 37


Every citizen has the right to the creation, to the protection and to the enjoyment of their intellectual and artistic works.


The State assures the promotion and protection of the national cultural patrimony as well as of artistic and literary production.



Article 38


Every citizen has the right to education.


Public education is secular and free of charge.


Basic education and civic service are obligatory.


Private education is recognized and is exercised within the conditions defined by the law.



Article 39


The State assures the promotion and the development of general, technical and professional public education.



Article 40


The State and the Autonomous Collectivities create the conditions and the institutions which assure and guarantee the education of children, the promotion of gender and of handicapped persons.



Article 41


The family is the natural and moral base of society.


The State and the Autonomous Collectivities have a duty to ensure the well-being of the family.



Article 42


Parents have the natural right and duty to raise and to educate their children. The State and the Autonomous Collectivities see to it that they are supported in this task.


Children may only be separated from their parents or from those responsible for them when they fail in their duty.



Article 43


The State and the Autonomous Collectivities create conditions for the fulfillment and well-being of the youth.



Article 44


The State strives to provide for the needs of every citizen who, because of their age or their physical or mental inability, find themselves with an incapacity to work, notably by the institution of organs of a social character.



Article 45


Private property is inviolable and sacred.


No one may be dispossessed but on the grounds of duly declared public utility and with a just and prior indemnification.



Article 46


The home is inviolable. Searches may only be effected within the cases and the forms prescribed by the law.



Article 47


Every Chadian has the right to establish their home or residence freely and in any place whatsoever on the national territory.



Article 48


Every Chadian has the right to circulate freely in the interior of the national territory, to leave it and to return to it.



Article 49


The secrecy of correspondence and of communications is guaranteed by the law.



Article 50


The right to asylum is granted to foreign nationals within the conditions determined by the law.


The extradition of political refugees is prohibited.



Article 51


Every person has the right to a healthy environment.



Article 52


The State and the Autonomous Collectivities must ensure environmental protection.


The conditions of storage, handling and disposal of toxic wastes or pollutants from national activities are determined by the law.


The transit, importation, storage, burying, or dumping of foreign toxic wastes or pollutants on the national territory is prohibited.



Chapter II. Of Duties



Article 53


Every citizen must respect the Constitution, the laws and regulations as well as the institutions and the symbols of the Republic.



Article 54


Public property is inviolable. Every person must respect and protect it.



Article 55


The public powers must promote, respect and enforce proper governance in the management of public affairs and suppress embezzlement, corruption and similar infractions.


A category of public notable persons and agents of the State are subject to the obligation of declaration of patrimony at the commencement and the end of their duties, swearing an oath following the denominational formula consecrated by the law.



Article 56


The defense of the country and the integrity of the national territory is a duty for every Chadian.


Military service is obligatory.


The conditions for completion of this duty are determined by the law.


The possession and the carrying of arms of war are strictly forbidden to civilians on the whole of the national territory.



Article 57


The protection of the environment is a duty for all. The State and the Autonomous Collectivities ensure the defense and protection of the environment. Any damage caused to the environment must be made the object of a just reparation.



Article 58


Every citizen contributes to public expenses according to their income and wealth.



Article 59


One may invoke neither religious beliefs nor philosophical opinions to avoid an obligation dictated by the national interest.



Article 60


The State has the duty to protect the legitimate interests of Chadian nationals abroad.


The State assures the participation of Chadians residents abroad in the life of the Nation.



Article 61


The State guarantees the political neutrality of the Armed Forces and Security Forces.



Article 62


The State takes the necessary measures to incorporate the Rights of Man and public freedoms in the programs of scholarly and university education as well as the training of defense and security forces.



Article 63


The State exercises its entire and permanent sovereignty over all the national natural riches and resources for the well-being of the whole national community.


However, it may concede the exploration and the exploitation of these natural resources to private initiatives.



Article 64


The State guarantees freedom of enterprise.



TITLE III. OF THE EXECUTIVE POWER



Article 65


The executive power is exercised by the President of the Republic. The President of the Republic is the person elected by the Nation, and he personifies national unity.


He is the guarantor of national independence, territorial integrity, respect for the Constitution, as well as treaties and international agreements.


He assures, by his arbitration, the regular functioning of public powers as well as the continuity of the State.



Chapter I. Of the President of the Republic



Article 66


The President is elected by universal direct suffrage for a term of six (6) years, renewable once.



Article 67


Chadians of the two (2) sexes meeting the following conditions may present their candidature to the duties of President of the Republic:







•
be Chadian by birth, born of father and mother themselves Chadian of origin and not having a nationality other than Chadian;






•
be a minimum of forty-five (45) years old;






•
enjoy all their civil and political rights;






•
have good physical and mental health;






•
be of good morality;






•
reside in the territory of the Republic of Chad.




The candidate must also pay a deposit, the amount of which is established by law.


If the candidate is a member of the armed forces and security forces, he must first be placed on extended leave.



Article 68


The candidatures for the Presidency of the Republic are deposited with the Supreme Court at least forty (40) clear days and at most sixty (60) clear days before the first round of the ballot.


Thirty (30) days before the first round of the ballot, the Supreme Court decides to accept candidatures and publishes the list of the candidates.



Article 69


Voting is opened upon convocation of the electors by decree taken in the Council of Ministers.


The election of the new President takes place thirty-five (35) days at the latest before the expiration of the current term.



Article 70


In case of death or incapacity of one of the two (2) candidates most favored in the first round, before any possible withdrawals, the Supreme Court, after the finding, orders that it must proceed again with the entirety of the electoral operations; it is the same in case of death or incapacity of one of the two candidates remaining for the second round.



Article 71


The election of the President of the Republic takes place by uninominal majority ballot in two (2) rounds.


The candidate who has obtained the absolute majority of the suffrage expressed is declared elected at the first round.


If no candidate has obtained the absolute majority in the first round, it proceeds, the second Sunday following, to a second round for the two (2) candidates arriving before the others.


The candidate having obtained the greatest number of votes in the second round is elected President of the Republic.



Article 72


The conditions of eligibility, of presentation of the candidatures, of the course of the ballot, of the counting and of the proclamation of the results are specified by the law.



Article 73


The Supreme Court sees to the correctness of the ballot and declares the results.


If no objection relative to the regularity of the electoral operations is filed with the Supreme Court by one of the candidates within the five (5) days of the provisional proclamation, the Supreme Court declares the President of the Republic definitively elected.


In case of objection, the Supreme Court is required to decide within fifteen (15) days from the provisional proclamation; its decision results in definitive proclamation or annulment of the election.


If no objection is raised within the time period of five (5) days and if the Supreme Court deems that the election was not marred by any irregularity of a nature causing its annulment, it proclaims the election of the President of the Republic within the ten (10) days which follow the ballot.


In case of annulment, it proceeds to a new round of the ballot within the twenty-one (21) days following the decision.



Article 74


The mandate of the new President of the Republic takes effect from the date of expiration of the preceding mandate.



Article 75


After the definitive proclamation of the results by the Supreme Court, the President of the Republic elected takes an oath following the denominational formula consecrated by law, before the Supreme Court meeting in solemn audience, in the presence of the members of the National Assembly.


In the course of this public ceremony, he receives the attributes of his function and delivers on this occasion a message to the Nation.


The formulation of the oath is the following:


"We .................., President of the Republic elected according to the laws of the country, solemnly swear before the Chadian People and, on my Honor:







•
to preserve, respect, enforce and defend the Constitution and the laws;






•
to fulfill with loyalty the high functions that the Nation has entrusted in us;






•
to respect and defend the republican form of the State;






•
to preserve the integrity of the territory and the unity of the Nation;






•
to make every effort to guarantee justice to all citizens;






•
to respect and to defend individual rights and freedoms".





Article 76


The functions of the President of the Republic are incompatible with the exercise of any other elective mandates, of any public employment, and of any other professional and profitable activity.



Article 77


The President of the Republic is obligated, upon beginning his duties and at the end of his mandate, to make on his honor a written declaration of his patrimony, addressed to the Supreme Court.



Article 78


During his term, the President of the Republic may not by himself, or by an intermediary purchase or lease that which belongs to the domain of the State.


He may not take part either by himself, or by an intermediary, in public and private contracts of the State or of its dismemberments.



Article 79


The law establishes the civil list and other benefits granted to the President in office.


It also determines the conditions of granting a pension and other benefits to former Presidents enjoying their civil and political rights.



Article 80


In the case of absence from the territory or temporary incapacity of the President of the Republic, his interim is assured by a member of the Government designated by his attention [par ses soins], within the limits of the powers that shall have been delegated to him. A regulatory act of the President of the Republic determines the conditions of exercise of the interim.



Article 81


In case of vacancy of the Presidency of the Republic for any cause, or of definite incapacity as declared by the Supreme Court, referred to by the Government, and deciding with the absolute majority of its members, the duties of the President of the Republic, with the exception of the powers specified in Articles 85, 88, 95 and 96, are provisionally exercised by the President of the National Assembly and, in case of incapacity of the latter, by the First Vice President.


In every case, it proceeds to new presidential elections at least forty-five (45) days and ninety (90) days at most after the vacancy is opened.



Article 82


The President of the National Assembly performing the functions of the President of the Republic may neither dismiss the Government, nor proceed to a revision of the Constitution, nor dissolve the National Assembly.



Article 83


The President of the Republic is not responsible for acts committed in the exercise of his functions except in the case of high treason that is provided for in Article 157.



Article 84


The President of the Republic is the Head of State, Head of the Government and of the Administration. In this capacity, he determines and conducts the policy of the Nation and he exercises regulatory power.



Article 85


The President of the Republic appoints the members of the Government. He sets their duties and terminates their functions.


The members of the Government are responsible before the President of the Republic.



Article 86


The President of the Republic presides over the Council of Ministers.


The Council of Ministers deliberates obligatorily on:







•
decisions determining the general policy of the State;






•
bills of law;






•
ordinances and regulatory decrees.





Article 87


The President of the Republic has the initiative of law concurrently with the members of the National Assembly.


He promulgates the laws within the fifteen (15) days which follow the transmission of the law definitively adopted to the Government.


He can, before the expiration of this time period, demand of the National Assembly a new deliberation of the law or of certain articles.


The new deliberation, which may not be refused, suspends the time period of promulgation.


In case of urgency, the time period for promulgation is reduced to eight (8) days.



Article 88


The President of the Republic, during the sessions or on proposal from the National Assembly published in the Official Gazette, and after the opinion of the Supreme Court, can submit to referendum any bill of law concerning organization of the public powers, including the approval of an agreement of union or the ratification of a treaty which, without being contrary to the Constitution, would affect the functioning of the Institutions.



Article 89


The President of the Republic, after consultation of the National Assembly, can submit to referendum any text or any question necessitating the direct consultation of the People.


When the referendum has concluded with the adoption of the text, the President of the Republic promulgates it within the time period provided for in Article 87 section 2.



Article 90


The President of the Republic assures the execution of the laws.


He guarantees the execution of the decisions of justice.



Article 91


The President exercises the right of pardon and the initiative of bills of law of amnesty.



Article 92


The President of the Republic accredits and recalls the ambassadors and extraordinary envoys to the States and to the International Organizations. The foreign ambassadors and extraordinary envoys are accredited to him.



Article 93


The President of the Republic is the Supreme Head of the armies. He presides over the Superior Councils and Committees of the National Defense.



Article 94


The President of the Republic can, outside of the specialized functions of defense of territorial integrity reserved for the Defense and Security Forces, have these contribute to the economic development of the Nation and to any other tasks of public interest within the conditions defined by law.



Article 95


When the regular functioning of the public powers is threatened by persistent crises between the executive power and the legislative power, the President of the Republic can pronounce the dissolution of the National Assembly.


The general elections take place within a time period of forty-five (45) days after the dissolution of the National Assembly.


The National Assembly meets with full rights on the fifteenth working day following its election. If this meeting takes places outside of the periods provided for the ordinary sessions, a session is opened of right for a time period of fifteen (15) days.


A new dissolution may not proceed in the year which follows these elections.



Article 96


When the Institutions of the Republic, the independence of the Nation, the territorial integrity or the fulfilment of international commitments are threatened in a serious and immediate manner, such that the regular functioning of the public powers is interrupted, the President of the Republic, after obligatory consultation of the President of the National Assembly and with the President of the Supreme Court, takes in the Council of Ministers, for a time period not exceeding thirty (30) days, the exceptional measures required by the circumstances.


This period may only be extended after the conforming opinion of the National Assembly.


The National Assembly meets of plain right if it is not in session.


The President informs the Nation of it by a message.




The end of the crisis is declared by a message of the President of the Republic to the Nation.


These exceptional measures shall not justify infringements on human rights, on physical and moral integrity and on the jurisdictional guarantees granted to individuals.



Article 97


The measures taken by virtue of the preceding Article must be motivated by the will to assure constitutional public powers, within the least time period, the means to accomplish their mission.


The National Assembly may not be dissolved during the exercise of exceptional powers.



Article 98


The President signs the orders and the decrees taken in the Council of Ministers.


He appoints, in the Council of Ministers, to the high civil and military functions of the State.


An organic law determines the offices over which he has purview in the Council of Ministers as well as the conditions under which the President of the Republic’s power of appointment may be delegated by him to be exercised in his name.



Article 99


The President of the Republic communicates with the National Assembly by messages which do not give rise to any debate. Out of session, the National Assembly is convened specially to this effect.



Article 100


The acts of the President of the Republic other than those relating to:







•
the dissolution of the National Assembly;






•
the recourse to referendum;






•
the exercise of exceptional powers;






•
the messages addressed by him to the National Assembly;






•
the referral of matters to the Supreme Court;






•
the appointment of members of the Government, of the Supreme Court, of the High Authority of the Media and of Audiovisuasl, of the National Commission of the Rights of Man, of the High Council of the Autonomous Collectivities and of the Traditional Leadership (Chefferies), and of the Economic, Social and Cultural Council;






•
the right of pardon;






•
the ordinary [simples] decrees,




are countersigned by the Ministers responsible, the case arising.



Article 101


The President of the Republic may delegate certain powers to the Ministers.



Article 102


The President of the Republic addresses, once annually, a message to the National Assembly on the state of the Nation.


He can also, at any moment, address messages to the National Assembly. These message do not give rise to any debate; they may always motivate the work of the National Assembly.



Chapter II. Of the Government



Article 103


The Government is composed of the President of the Republic and of the Ministers.



Article 104


The Government executes the policy of the Nation defined by the Council of Ministers. It assures the execution of the laws.



Article 105


The Ministers are appointed by the President of the Republic.


Before the commencement of their duties, the ministers swear an oath before the President of the Republic, following the denominational formula consecrated by the law.



Article 106


The Ministers are only responsible before the National Assembly within the conditions and following the procedures provided for in Articles 109, 112, 144 and 145.



Article 107


The Government assures public security and the maintenance of order with respect for the freedoms and the Rights of Man.


To this end, it has at is disposal all the police forces responsible for the maintaining of order and of domestic security.



Article 108


At the commencement and end of their duties, the members of the Government are held to file the list of their assets before the Supreme Court.


The members of the Government are justiciable before the jurisdictions of common law for the economic and financial crimes and misdemeanors committed by them in the exercise of their functions.


The provisions relative to public contracts and adjudications provided for in Article 78 are applicable to the members of the Government.



Article 109


Any Minister can, in the exercise of their government functions, be interpellated by the National Assembly.


In this circumstance, the National Assembly can take a resolution or make recommendations to the President of the Republic.



Article 110


The functions of members of the Government are incompatible with the exercise of any parliamentary mandate, of any function of professional representation of national character, with any public employment or any professional lucrative activity, with the exceptions of education, of scientific research, of health, of agriculture and of animal husbandry.



TITLE IV. OF THE LEGISLATIVE POWER



Article 111


The legislative power is exercised by the National Assembly. The members of the National Assembly have the title of Deputy.



Article 112


The National Assembly votes on laws, controls the action of the Government, evaluates the public policies and controls the execution of the laws. It votes on resolutions within the conditions established by its Internal Regulations.



Article 113


The Deputies are elected by direct universal suffrage. The mandate of the Deputies is five (5) years renewable.



Article 114


The Deputies represent the entire nation.


Any imperative mandate is null and of no effect.


Chadians abroad and Chadian nomads are represented in the National Assembly.



Article 115


Chadians of the two sexes, fulfilling the conditions established by the law, may be candidates to the National Assembly.



Article 116


An organic law establishes the number of Deputies, their indemnities, and the system of ineligibilities and incompatibilities.


It establishes equally the conditions under which substitutes are elected until the renewal of the National Assembly.


The functions of Deputy are incompatible with the exercise of any function of professional representation of national character, with any public employment or any professional lucrative activity, with the exceptions of education, of scientific research, of health, of agriculture and of animal husbandry.



Article 117


The members of the National Assembly benefit from parliamentary immunity.


No Deputy may be prosecuted, investigated, arrested, detained or tried for the opinions or votes cast by him in the exercise of his functions.


During the session, a Deputy may only be prosecuted or arrested in a criminal or correctional matter with the permission of the National Assembly, except in cases of flagrante delicto.


A Deputy, out of session, may only be arrested with the authorization of the Bureau of the National Assembly, except in case of flagrante delicto, of authorized prosecutions or definitive condemnation.


In the case of an established crime or offense, the immunity can be lifted by the National Assembly during the sessions or by the Bureau of the said Assembly out of session.


In cases of flagrante delicto, the Bureau of the National Assembly is immediately informed of their arrest.



Article 118


The members of the Bureau of the National Assembly are elected by secret ballot at the beginning of the first session of the legislature.


The President of the National Assembly is elected for the duration of the legislature.


The other members of the Bureau are elected for a term of two and a half years (30 months) renewable.



Article 119


In case of a serious, substantiated breach, the members of the Bureau of the National Assembly can be replaced as a result of a vote of a two-thirds (2/3) majority.


In case of vacancy in a post in the Bureau for any reason, it proceeds within the twenty-one (21) days which follow the new elections to fill the post.



Article 120


The right to vote of the Deputy is personal.


However, an organic law may authorize exceptionally the delegation to vote. In this case, no one may receive delegation of more than one mandate.



Article 121


The Internal Regulations of the National Assembly determine:







•
the composition and the rules of operation of the Bureau as well as the prerogatives of its President;






•
the number, the mode of designation, the composition, the role and the competence of its permanent commissions, of its commissions of delegation as well as its temporary commissions;






•
the organization of the administrative services;






•
the disciplinary regime of the Deputies;






•
the different styles of the ballot, with the exclusion of those provided for by the Constitution;






•
all the rules relative to the operations of the National Assembly.





Article 122


If, at the opening of a session, the quorum of two-thirds [2/3] of the Deputies is not attained, the sitting is postponed to the third working day which follows. In this case, the deliberations are only valid if at least half of the Deputies are present.



Article 123


The sittings of the National Assembly are valid only if they occur in the ordinary place of their sessions, except in case of force majeure.


The sittings of the National Assembly are public.


However, the Assembly may sit in closed session at the demand of the President of the Republic or of one-third (1/3) of its members.


The complete record of the debates of the National Assembly is published in the Journal Officiel de la République [Official Gazette of the Republic].



Article 124


The National Assembly meets of full right in two (2) ordinary sessions per year.


The first session opens on the fifth (5) of March.


The second session opens on the fifth (5) of September.


If the fifth (5) of April or fifth (5) of September is a holiday, the opening of the session takes place on the first working day which follows.


The duration of each session may not exceed one hundred twenty (120) days.



Article 125


The National Assembly meets in extraordinary session at the demand of the President of the Republic or of the absolute majority of the members of the National Assembly on a specific agenda.


When the extraordinary session is held at the demand of the members of the National Assembly, the decree of cloture takes effect once the National Assembly has exhausted the agenda for which it had been convoked and at the latest fifteen (15) days counting from the date of the session’s commencement.


The President of the Republic can demand one new session before the expiration of the month which follows the decree of cloture.



Article 126


Outside of the cases in which the National Assembly meets of full right, the extraordinary sessions are opened and closed by decree of President of the Republic.



TITLE V. OF THE RELATIONS BETWEEN THE EXECUTIVE POWER AND THE LEGISLATIVE POWER



Article 127


The law is voted by the National Assembly with respect for the division of jurisdiction between the central State and the Autonomous Collectives.


The law establishes the rules concerning:







•
the civil rights and the fundamental guarantees accorded to citizens for the exercise of the public freedoms;






•
the promotion of gender, of youth and of handicapped persons;






•
the mobilization of resources and of persons in the interest of the National Defense;






•
the fundamental principles of the organization of the Defense and Security Forces as well as a Charter of the rights and duties of their members;






•
nationality, the status and capacity of persons, the matrimonial regimes, inheritance and gifts;






•
the family code;






•
the civil procedure;






•
the determination of criminal infractions as well as the penalties applicable to them;






•
the criminal procedure, amnesty, the creation of new orders of jurisdiction and statute of the magistrates;






•
the penitentiary system;






•
the base, the rate and modalities of tax collection of any nature;






•
the system of minting currency;






•
the creation of categories of public establishments;






•
the nationalization of enterprises and transfers of ownership of enterprises of the public sector to the private sector;






•
the fundamental guarantees granted to the civil and military functionaries of the State;






•
the electoral system;






•
the procedure according to which customs are declared and harmonized with the principles of the Constitution;






•
the conditions of exercise of civic service and of obligatory military service;






•
the obligation of the declaration of patrimony and the list of persons so subject to this obligation;






•
the formula of the denominational oath, consecrated by the law for the categories of notable persons and agents subject to this obligation;






•
the state of siege and the state of urgency.




The law defines the fundamental principles:







•
of the administrative organization of the territory;






•
of the organization of the general Administration;






•
of the General Status of the Public Function;






•
of the general organization of the National Defense;






•
of the free administration of the Autonomous Collectivities, of their jurisdiction and of their resources;






•
of urban planning and management of the territory;






•
of the Charter of the political parties, of the regimes of associations and of the press;






•
of education and of scientific research;






•
of public health, of social affairs and of the rights of the child;






•
of the social security system;






•
of the system of ownership, of real rights and of civil and commercial obligations;






•
of the protection of the environment and of the conservation of natural resources;






•
of the regime of land tenure;






•
of the regime of the domain of the State;






•
of insurance, of savings and of credit;






•
of the right to work and the rights of unions;






•
of culture, of the arts, and of sports;






•
of the regime of transportation and telecommunications;






•
of agriculture, of livestock, of fisheries, of wildlife, of water and of forests.




The provisions of this Article shall be specified and complemented by an organic law.



Article 128


The matters other than those which are of the domain of the law have a regulatory character.


The legislative texts relating to these matters can be modified by decree after the opinion of the Supreme Court.


Those of these texts which have acted after the entry into force of this Constitution may only be modified by decree if the Supreme Court has declared that they have a regulatory character by virtue of the preceding paragraph.



Article 129


The declaration of war is authorized by the National Assembly.



Article 130


The state of siege and the state of urgency are decreed in the Council of Ministers.


The President of the Republic informs the National Assembly of it.


Their extension beyond twenty-one (21) days may only be authorized by the National Assembly.



Article 131


The President of the Republic decides to send troops of the Chadian army outside of the national territory.


The President of the Republic informs the National Assembly of this decision to have the armed forces intervene abroad, at the latest three (3) days after the beginning of the intervention. He precisely states the objectives pursued.


When the duration of the intervention exceeds four (4) months, the Government submits its extension (of military activity) to the authorization of the National Assembly.



Article 132


The President of the Republic can, for the execution of its program, demand of the National Assembly the authorization to take by ordinance, for a limited time period, the measures that are normally in the domain of the law.


The object of the authorization must be enumerated and substantiated in the request addressed to the National Assembly.


The ordinances are taken in the Council of Ministers after the opinion of the Supreme Court.


They enter into force on their publication but become lapsed if the bill of law of ratification is not filed before the National Assembly before the date established by the authorizing law.


At the expiration of the time period mentioned in the first paragraph of this Article, the ordinances may only be modified further by the law in those matters which are of the legislative domain.



Article 133


The members of the Government have access to the National Assembly and to its commissions.


They are heard at the demand of a Deputy or of a commission. They may be assisted by collaborators.



Article 134


The organic law is a law which specifies or completes one or more constitutional provisions.


It is voted on by the National Assembly.


It may only be promulgated if the Supreme Court, obligatorily referred to the matter by the President of the Republic, has declared it in conformity with the Constitution.


The provisions granted to the President of the Republic which authorize him to legislate are not applicable to the organic laws.



Article 135


The program laws determine the objectives of the economic, social, and cultural action of the State.



Article 136


The laws of finance determine the resources and the obligations of the State within the conditions and under the reserves provided for by an organic law and conforming to the rules of transparence and of good governance.


The National Assembly votes on finance bills within the conditions provided for by an organic law.


The finance bill is filed with the Bureau of the National Assembly at the latest on the eve of the beginning of the second ordinary session.


The National Assembly has one hundred (100) days at most to vote on the finance bill.


If, by result of a case of force majeure, the Government could not file the annual finance bill in a timely fashion for the National Assembly to deal with it, before the end of the ordinary session and within the time period specified in the preceding paragraph, that session is, immediately and of fullright, followed by an extraordinary session of which the duration is at most equal to the time necessary to complete the aforementioned time period.


If the finance bill is not voted definitively at the expiration of the time period of one hundred (100) days specified above, it can be brought into force by ordinance.


This ordinance must take into account the amendments voted by the National Assembly and accepted by the Government.


If, taking into account the above procedure, the law cannot be brought into force before the beginning of the budgetary year, the Government is authorized to continue to collect the receipts and to execute, on a provisional basis, month by month, the expenditures on the basis of the credits opened by the last finance bill related to the previous financial year.


The Supreme Court assists the Government and the National Assembly in the execution of finance laws.


The National Assembly regulates the accounts of the Nation following the changes provided for by the organic law relative to the law of finance.


It is, to this effect, assisted by the Supreme Court, which it tasks with any inquiry and study relating to the execution of the receipts and the public expenses or the management of the national treasury, of the Autonomous Collectivities, of the administrations or institutions relevant to the State or submitted to the control of it.


The bill of law of regulation must be deposited with the National Assembly one (1) year at the latest before the execution of the budget.



Article 137


The initiative of law belongs concurrently to the President of the Republic and to the members of the National Assembly.


The bills of law are submitted, by the President of the Republic, to the Supreme Court for its opinion, before being examined in the Council of Ministers.


The bills of law are deliberated in the Council of Ministers and filed with the Bureau of the National Assembly.



Article 138


The bills of law relative to the competences and to the resources of the Autonomous Collectivities are voted on by the National Assembly.



Article 139


The proposals and amendments formulated by the members of the National Assembly are not admissible when their adoption would have as a consequence either a diminution of public resources, or the creation of an increase in public expenditures, unless they are accompanied by a proposal of augmentation of receipts or of equivalent savings.



Article 140


If it appears during the course of the legislative procedure that a proposal or an amendment is not in the domain of the law or is contrary to a delegation granted by virtue of the provisions of Article 132 relative to authorization, the government may oppose the admissibility.


In case of disagreement between the President of the Republic and the National Assembly, the Supreme Court, at the demand of one or other of the parties, decides within a time period of eight [8] days.



Article 141


The discussion of the bills of law concerns the text presented by the President of the Republic.



Article 142


The bills and proposals of laws are sent for inspection to the commissions specifically designated to that effect.


The bills and proposals for which such a request has not been made are sent to one of the permanent commissions.



Article 143


The members of the National Assembly and the Government have the right of amendment.


When the National Assembly has conferred the inspection of a draft to a commission, the Government can, after the opening of the debates, oppose the review of any amendment that had not been previously submitted to that commission.


If the Government requests it, the National Assembly decides by a sole vote on all or part of the text under discussion, only retaining in it the amendments proposed or accepted by it.



Article 144


The agenda of the National Assembly is established by the Conference of Presidents of which the composition is determined by the Internal Regulations.


A member of the Government assists it of right.


Three (3) sittings per month are reserved by priority for the agenda established by the Government.


One (1) sitting per week is reserved for the review and the adoption of the proposals of law.


Two (2) sittings per session are reserved for the control and for the evaluation of the public policies.


One (1) sitting every two weeks is reserved for the questions of the members of the National Assembly and to the responses of the Government.


One (1) sitting per month is reserved for questions to the Government on current matters.



Article 145


The Government is obligated to provide the National Assembly all of the explanations which are demanded of it on its administration and on its activities.


The means of information and control of the National Assembly on the action of the Government are:







•
the interpellation;






•
the written question;






•
the oral question;






•
the questions on current matters;






•
the commission of inquiry;






•
the hearing in commissions;






•
the evaluation of the public policies.




These means are exercised within the conditions determined by the Internal Regulations of the National Assembly.



TITLE VI. OF THE JUDICIAL POWER



Article 146


The judicial power is independent of the executive power and of the legislative power.



Article 147


A sole order of jurisdiction is instituted, of which the Supreme Court is the highest instance in judicial, administrative, and constitutional matters, and of the control of accounts.



Article 148


The judicial power is exercised in Chad by the Supreme Court, the Courts of Appeal, the High Military Court, the tribunals and the justices of the peace.


It is the guardian of the freedoms and of individual property. It sees to the respect of fundamental rights.



Article 149


Justice is rendered in the name of the Chadian People.



Article 150


The President of the Republic is the guarantor of the independence of the Magistrature.


He sees to the execution of the laws and of the judicial decisions. He is assisted by the Superior Council of the Magistrature.



Article 151


The President of the Republic presides over the Superior Council of the Magistrature.


The Minister of Justice is, of right, the First Vice President of it.


The President of the Supreme Court is the second Vice President of it.


The other members of the Superior Council of the Magistrature are elected by their peers within the provisions established by the law.



Article 152


The Superior Council of the Magistrature proposes the appointments and the promotions of the magistrates.



Article 153


The magistrates are appointed by decree of President of the Republic after the conforming opinion of the Superior Council of the Magistrature. They are revoked under the same conditions.



Article 154


The discipline and the responsibility of the magistrates at all levels belongs to the Superior Council of the Magistrature.


In disciplinary matters, the Presidency of the Superior Council of the Magistrature is assured by the President of the Supreme Court.



Article 155


In the exercise of their duties, the presiding magistrates are only subject to the authority of the law.


They are irremovable.



Article 156


The other rules of organization, of operation, as well as the system of incompatibilities are established by a law.



Chapter I. Of the Supreme Court



Article 157


The Supreme Court is the highest jurisdiction of Chad in judicial, administrative, and constitutional matters and matters of accounts.


It attends to disputed presidential, legislative, and local elections. It sees to the regularity of the operations of referendum and proclaims the results of them.


It decides on the pleadings of unconstitutionality raised by any citizen before a jurisdiction in a matter which concerns him.


In this case, the jurisdiction postpones to decide and refers the matter to the Supreme Court, which must make a decision within a maximum time period of forty-five (45) days.


The Supreme Court is also competent to judge the President of the Republic and the members of the Government as well as their accomplices in case of high treason.


Any act infringing the republican form, the uniqueness and secularity of the State, the sovereignty, the independence and the integrity of the national territory, constitutes a crime of high treason.


The grave and characteristic violations of the Rights of Man, drug trafficking and the introduction of toxic or dangerous wastes, in regards to their transit, deposit or storage on the national territory, are understood as high treason.


The Supreme Court is composed of five (5) chambers:







•
one (1) judicial chamber;






•
one (1) administrative chamber;






•
one (1) constitutional chamber;






•
one (1) chamber of accounts;






•
one (1) non-permanent chamber composed of seven (7) Deputies and of four (4) magistrates of the Supreme Court elected by their peers and responsible for the cases of high treason.




The Supreme Court decides in last resort and its decisions are without recourse.



Article 158


The Supreme Court is composed of forty-three (43) members having one (1) President and forty-two (42) Councilors.


The President of the Supreme Court is chosen from among the professional magistrates.


He is appointed by decree of the President of the Republic after the opinion of the President of the National Assembly.


The other members are designated in the following fashion:







•
seventeen (17) chosen from among the high professional magistrates of which:









•
nine (9) by the President of the Republic;






•
eight (8) by the President of the National Assembly;






•
seven (7) from among the specialists of Administrative Law of which:









•
four (4) by the President of the Republic;






•
three (3) by the President of the National Assembly;






•
eleven (11) from among the specialists of Budgetary Law and of Public Accounting of which:









•
six (6) by the President of the Republic;






•
five (5) by the President of the National Assembly;






•
seven (7) from among the specialists in Constitutional Law of which:









•
four (4) by the President of the Republic and






•
three (3) by the President of the National Assembly.




The members of the Supreme Court are designated for a mandate of seven (7) years renewable.


The attributions and the other rules of organization and of operation as well as the procedure followed before the Supreme Court are determined by an organic law.



Article 159


The members of the Supreme Court are irremovable during their mandate.



Article 160


Before assuming their function, the non-Magistrate members of the Supreme Court take an oath before the Supreme Court, in the presence of the President of the Republic and of the President of the National Assembly, following the denominational formula consecrated by the law.



Chapter II. Of Customary and Traditional Rules



Article 161


Until their codification, the customary and traditional rules are only applicable in the communities where they are recognized.


However, customs contrary to the public order or those that promote inequality between citizens are prohibited.



Article 162


The customary and traditional rules governing the matrimonial regimes and inheritance may only be applicable with the consent of the concerned parties.


In default of consent, the national law alone is applicable.


It is the same in case of conflict between two [2] or more customary rules.



Article 163


The customary and traditional remedies may not be made an obstacle to public action.



TITLE VII. OF THE HIGH COUNCIL OF THE AUTONOMOUS COLLECTIVITIES AND OF TRADITIONAL LEADERSHIP [CHEFFERIES]



Article 164


A consultative organ called the High Council of the Autonomous Collectivities and of Traditional Leadership is instituted.



Article 165


The High Council of the Autonomous Collectivities and of Traditional Leadership is a consultative assembly.


It gives its substantiated opinion on the policy of decentralization, on territorial planning, and on questions relative to traditional Leadership. It participates in the non-jurisdictional settlement of disputes.



Article 166


An organic law determines the mode of designation, the number and the title of the members, as well as the rules of institutional organization and operation.



TITLE VIII. OF THE ECONOMIC, SOCIAL AND CULTURAL COUNCIL



Article 167


A consultative organ called the Economic, Social and Cultural Council is instituted.



Article 168


The Economic, Social and Cultural Council is tasked with giving its opinion on the questions of economic, social, cultural or environmental character brought to its examination by the President of the Republic or by the President of the National Assembly.


It may be consulted on any draft of a plan or of a program of economic, social, cultural or environmental nature.


It may also analyze any problem of economic, social, cultural or environmental development. It submits its conclusions to the President of the Republic.



Article 169


The Economic, Social and Cultural Council may designate one of its members at the request of President of the Republic or of the President of the National Assembly, to present before these bodies the opinion of the Council on the questions that have been submitted to it.



Article 170


An organic law establishes the composition, the organization and the operations of the Economic, Social and Cultural Council.



TITLE IX. OF THE NATIONAL COMMISSION OF THE RIGHTS OF MAN



Article 171


A National Commission of the Rights of Man is instituted.


The National Commission of the Rights of Man (CNDH) is an independent administrative authority.



Article 172


The National Commission of the Rights of Man has for its mission:







•
to formulate opinions for the Government on the questions relative to the Rights of Man and including the condition of women, the rights of the child and of the handicapped;






•
to assist the Government and the other national and international institutions concerning all questions relative to the Rights of Man in Chad in conformity with the Charter of the Rights of Man and of the Fundamental Freedoms;






•
to participate in the revision of the legislation in force and in the elaboration of new norms relative to the Rights of Man, with a view to the construction of the State of Law and to the reinforcement of democracy;






•
to proceed with inquiries, studies, and publications relative to the Rights of Man;






•
to advise the Government concerning the ratification of international juridical instruments relative to torture and to inhuman and degrading treatment.





Article 173


The National Commission of the Rights of Man (CNDH) is autonomous concerning the choice of the questions that it examines since it refers itself to the matters. The Commission is entirely free in its opinions that it sends to the President of the Republic and of which it assures diffusion for public opinion.



Article 174


The rules of organization and of functioning as well as the composition of the National Commission of the Rights of Man are determined by the law.



TITLE X. OF MILITARY JUSTICE



Article 175


A military justice system including a Military Tribunal and a High Military Court is instituted.



Article 176


The Military Tribunal hears in first instance all the contraventions and offenses committed by the military personnel whatever their rank.



Article 177


The High Military Court hears in appeal and in last resort of the judgments rendered by the Military Tribunal within the conditions defined by the law.


It hears in first instance of all the infractions that threaten State security and of the crimes committed by the military personnel whatever their rank.



Article 178


A law establishes the composition, the organization, the operations and the competences of the military jurisdictions.



TITLE XI. OF THE HIGH AUTHORITY OF THE MEDIA AND OF THE AUDIOVISUAL



Article 179


A High Authority of the Media and of the Audiovisual (HAMA) is instituted.


The High Authority of the Media and of the Audiovisual is an independent administrative authority.



Article 180


The High Authority of the Media and of the Audiovisual is composed of nine (9) members appointed by decree of President of the Republic.


They are designated in the following manner:







•
two (2) notable persons by the President of the Republic;






•
two (2) notable persons by the President of the National Assembly;






•
three (3) professionals in audiovisual communication and of the press nominated by their peers;






•
one (1) magistrate nominated by the President of the Supreme Court;






•
one (1) notable person of the world of culture, of the arts and letters, nominated by their peers.





Article 181


The High Authority of the Media and of the Audiovisual elects its Bureau from among its members.



Article 182


The High Authority of the Media and of the Audiovisual:







•
sees to the respect of the rules of ethics and of legislation in matters of information and of communication;






•
regulates the access and the exercise of the profession of journalist;






•
guarantees the freedom of the press and the pluralistic expression of opinions within the framework of respect for the national cultural values, for the public order and for the private life of citizens;






•
regulates the relations of communication between the public powers, the organs of information and the public;






•
assures to the political parties equal access to the public media;






•
guarantees to associations equitable access to the public media;






•
gives technical advice and recommendations on questions related to the domain of information.





Article 183


The other attributions, the organization and the operations of the High Authority of the Media and of the Audiovisual are specified by the law.



TITLE XII. OF NATIONAL DEFENSE AND OF SECURITY



Article 184


The national defense and security are assured by the Defense and Security Forces.



Article 185


The Defense and Security Forces are composed of:







•
the National Army;






•
the National Gendarmerie;






•
the National Police;






•
the National and Nomadic Guard;






•
the Corps of Judicial Police.





Article 186


The Defense and Security Forces are in the service of the Nation.


They are subject to republican legality.


They are subordinated to civil power.



Article 187


The Defense and Security Forces are apolitical.



Article 188


The National Defense is assured by the National Army, the National Gendarmerie and the National and Nomadic Guard.


The maintenance of the public order and of security is assured by the National Police, the National Gendarmerie and the National and Nomadic Guard.



Chapter I. Of the National Army of Chad



Article 189


The National Army of Chad has for its mission the defense of territorial integrity and national unity. It must guarantee the national independence and security against any external aggression or threat.



Article 190


The National Army of Chad participates in tasks of economic and social development as well as in humanitarian operations.



Article 191


Missions not provided for by this Constitution are defined by the law.



Chapter II. Of the National Gendarmerie



Article 192


The National Gendarmerie has for its mission:







•
to assure the protection of persons and of assets;






•
to assure the maintenance and the reestablishment of the public order in the outskirts of large towns and in the rural world;






•
to assure respect for laws and regulations.




Its action is exercised on all of the national territory with respect for the freedoms and of the Rights of Man.



Chapter III. Of the National Police



Article 193


The National Police has for its mission:







•
to see to the security of the State;






•
to assure the maintenance and the reestablishment of the public order;






•
to see to the security and to the protection of persons and of assets;






•
to see to the [public] tranquility and to the public health [salubrité];






•
to assure respect for the laws and regulations.





Article 194


The action of the National Police action is exercised on the whole of the national territory within respect for the freedoms and for the rights of Man.



Chapter IV. Of the National and Nomadic Guard



Article 195


The National and Nomadic Guard has for its mission:







•
the protection of the political and administrative authorities;






•
the protection of public buildings;






•
the maintenance of order in the rural and nomadic setting;






•
the guarding and the surveillance of detention facilities





Article 196


The action of the National and Nomadic Guard is exercised on the whole of the national territory with respect for the freedoms and of the Rights of Man.



Chapter V. Of the Corps of the Judicial Police



Article 197


A Corps of Judicial Police is instituted.



Article 198


The Corps of Judicial Police is composed of officers and of agents of judicial police originally from the National Gendarmerie and from the National Police.



Article 199


The Corps of Judicial Police, is placed in the exclusive service of the Minister in charge of Justice, and has for its mission:







•
to declare infractions, and to collect evidence of them, to investigate their actors, and to place these actors at the disposal of judicial authorities;






•
to assure respect for the laws and regulations.





Article 200


The organization, the operations, and the other missions and duties of the National Army, of the National Gendarmerie, of the National Police, of the National and Nomadic Guard and of the Corps of the Judicial Police, are established by the law.



TITLE XIII. OF THE AUTONOMOUS COLLECTIVITIES



Article 201


The Autonomous Collectivities of the Republic of Chad are:







•
the provinces;






•
the communes.





Article 202


An organic law determines the number, the denominations and the territorial limits of these autonomous entities.



Article 203


The Autonomous Collectivities are endowed with moral personality. Their administrative, financial, patrimonial, and economic autonomy is guaranteed by the Constitution.


On the basis of the principle of subsidiarity, the Autonomous Collectivities have exclusive jurisdiction and competences divided with the State, within the conditions established by law.


The Autonomous Collectivities have at their disposal, within their respective jurisdictions and within their territorial responsibility, a regulatory power for the exercise of their duties.


The division of competences between the State and the Autonomous Collectivities is effected in accordance with the provisions of this Constitution and by the law in consideration of the local and national interests.



Article 204


The Autonomous Collectivities manage themselves freely by elected assemblies which govern by their deliberations the matters which are devolved to them by the Constitution and by the law.


The deliberations of the local assemblies are executory of full right upon their publication.


However, they may not violate constitutional, legislative, and regulatory provisions.



Article 205


The members of the local assemblies are elected by universal direct suffrage for a mandate of six (6) years renewable one time.



Article 206


The local Assemblies elect, from among themselves, executive organs for a mandate of three years renewable.


The executive organs are responsible before the local assemblies.



Article 207


The State assures the protection of the Autonomous Collectivities. No Autonomous Collectivities may exercise a protection over another.


The State is represented in the autonomous communities by the heads of the units deconcentrated administrative bodies, responsible for defending national interests and enforcing laws and regulations.



Article 208


Before the Autonomous Collectivities, the Governors of the provinces, the Prefects of a department and the Administrators delegated before the communes represent the central power.


In the name of the Government, they assure the application of the laws, implement the regulations and governmental decisions and exercise administrative control with respect for the principle of autonomy.


The Governors of the provinces, the Prefects of the departments and the Administrators delegated before the communes assist the Presidents of the provincial councils, of the communal councils and the Mayor of the city of N’Djaména, in the implementation of the plans and of the programs of development.


Under the authority of the ministers concerned, they coordinate the activities of the services devolved from the central administration and ensure their proper functioning.



Article 209


The State sees to the harmonious development of all the Autonomous Collectivities on the basis of national solidarity, of provincial potential and of inter-provincial balance.



Article 210


The Autonomous Collectivities vote and manage their budgets.


They are endowed with a local public function by which they recruit agents and administer the careers.



Article 211


The resources of the Autonomous Collectivities are constituted in particular by:







•
the revenues of the tariffs and taxes voted on by the Assemblies of the Autonomous Collectivities and directly collected by them;






•
the part that is returned to them, of right, from the revenues of tariffs and taxes collected for the profit of State budget;






•
the revenues of the endowments and the subsidies attributed by the State;






•
the revenues of the loans contracted by the Autonomous Collectivities, either on the domestic market, or on the foreign market after the agreement of the national monetary authorities, with or without guaranty of the State;






•
the gifts and bequests;






•
the revenues of their patrimony;






•
the percentage on the revenues of the resources of the soil and of the sub-soil exploited on their territory.





Article 212


The Autonomous Collectivities freely dispose of their resources.


They may receive all or part of the revenue of the taxes of all natures.


The fiscal receipts and the other resources proprietary to the Autonomous Collectivities represent, for each category of collectivity, a determinate part of the whole of their resources.


Any transfer of competences between the State and the Autonomous Collectivities is accompanied by the attribution of equivalent resources to those which should be consecrated.


Any creation or extension of competences having as a consequence the increase of expenditures of the Autonomous Collectivities is accompanied by resources.


The law establishes the implementation of these rules and provides for measures of equalization allocated to favor equality between the Autonomous Collectivities.



Article 213


The law provides for an autonomous measure of development for the benefit of the Autonomous Collectivities.



Article 214


When the participation of several Autonomous Collectivities is necessary for the realization of a project, the collectivities concerned agree to the modalities of their cooperation.



Article 215


The Autonomous Collectivities may constitute groups with the objective of making mutual means and programs.



Article 216


An organic law establishes:







•
The rules relative to the juridical status, to the organization, to the operations and to the duties of the Autonomous Collectivities as well as their relations with the central power;






•
The conditions of democratic management of their affairs by the provinces and communes, the number of councilors, the rules relative to eligibility, to the incompatibilities and to the case of interdiction of accumulation of mandates, as well as the electoral regime and the provisions looking to assure a better participation of women and of the youth within these councils;






•
The conditions of execution of the deliberations and the decisions of the provincial and municipal councils, conforming to the provisions of the Constitution;






•
The exclusive competences and the competences divided with the State;






•
The financial and accounting system of the provinces and the communes;






•
The resources and the modalities of the development mechanisms of the collectivities;






•
The conditions and the modalities of group constitutions;






•
the provisions favoring intercommunal development;






•
The rules of governance relative to proper functioning, to free administration, to control of the management of funds and programs, to the evaluation of actions and to the rendering of accounts.





TITLE XIV. OF THE TRADITIONAL AND CUSTOMARY AUTHORITIES



Article 217


The traditional and customary authorities are the guarantors of use and custom.



Article 218


The Traditional and Customary Authorities participate in particular in:







•
The valuing of use and customs;






•
The promotion of the ideas of peace, of development and of social cohesion;






•
The non-jurisdictional regulation of disputes within their territorial jurisdiction.





Article 219


They concur in the control of populations and support the action of the Autonomous Collectivities.



Article 220


A law determines their status and attributions.



TITLE XV. OF COOPERATION, OF THE TREATIES AND INTERNATIONAL AGREEMENTS



Article 221


The Republic of Chad may finalize with other States agreements of cooperation or of association on the basis of the principles of equality, of mutual respect of sovereignty, of territorial integrity, of reciprocal advantages and of national dignity.


It may create with the States organizations of common management, of coordination and cooperation within the economic, monetary, financial, scientific, technical, military and cultural domains.



Article 222


The President of the Republic negotiates and ratifies the treaties. He is informed of any negotiation regarding the finalization of an international agreement not submitted to ratification.



Article 223


The peace treaties, the defense treaties, the treaties of commerce, the treaties relative to the use of the national territory or to the exploitation of the natural resources, the agreements relative to international organization, those which engage the finances of the State or those which are relative to the state of persons, may only be approved or ratified after the authorization of the National Assembly.


These treaties and agreements only take effect after having been approved and ratified.


No cession, no exchange, no addition of territory, is valid without the consent of the People expressed by means of referendum.



Article 224


If the Supreme Court, referred to the matter by the President of the Republic or by the President of the National Assembly, has declared that an international engagement contains a clause contrary to the Constitution, the authorization of ratification may only take effect after Constitutional revision.



Article 225


The Treaties or Agreements regularly ratified have, on their publication, an authority superior to that of the national laws, under reserve for each Agreement or Treaty of its application by the other party.



TITLE XVI. OF REVISION



Article 226


The initiative of revision belongs concurrently to the President of the Republic, after decision taken in the Council of Ministers, and to the members of the National Assembly.


To be taken into consideration, the bill or the proposal of revision must be voted on with the majority of three-fifths (3/5) of the members of the National Assembly.


The revision of the Constitution is approved by referendum or by the vote of the majority of two-thirds (2/3) of the members of the National Assembly.



Article 227


No procedure of revision may be implemented or pursued when it infringes:







•
the integrity of the territory, independence, or the national unity;






•
the republican form of the State, the principle of the separation of powers and secularity;






•
the freedoms and fundamental rights of the citizen;






•
the policy of pluralism.





Article 228


No procedure of revision may be implemented when the President of the Republic exercises exceptional powers or when the Interim President exercises the functions of President of the Republic in accordance with the provisions of Articles 82 and 95 of this Constitution.



TITLE XVII. OF TRANSITORY AND FINAL PROVISIONS



Article 229


Until the implementation of the new institutions, those in place continue to exercise their functions and duties in accordance with the laws and regulations in force.


The mandate of the President of the Republic in exercise of his duties is limited to its term.



Article 230


The legislation currently in force in Chad remains applicable, insofar as it has nothing contrary to this Constitution, except the adoption of new texts.



Article 231


Notwithstanding the provisions of Article 132 of this Constitution, the President of the Republic is authorized, within the framework of the implementation of the Acts of the Inclusive National Forum, to legislate by way of ordinances.



Article 232


This Constitution enters into force on its promulgation by the President of the Republic and within eight (8) days following its adoption.

